Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-3, 6, 8, 12, 14-19, and 21-37 are pending and rejected. Claims 1, 3, 12, 15, 16, 19, 21, and 25-27 are amended. Claims 4, 5, 7, 9-11, 13, and 20 are cancelled. Claims 31-37 are newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 8, 12, 17, 18, 21-24, 26, 27, 31-33, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 2016/0118335 A1 in view of Cheung, US 2007/0254491 A1 and Shirato, JP 2005-292528 A and further, for claims 6 and 17, as evidenced by Hatanaka, US 2009/0238968 A1.
The following citations to Shirato, JP 2005-292528 A are in reference to the machine translation provided by JPlat-Pat.
	Regarding claim 1, Lee teaches providing a substrate having a first layer to be patterned and at least one underlying layer under the first layer (where an IMD layer, 42, is formed on a substrate 20 having underlying layers 40, 30, 26, and 24, etc., where the IMD layer is patterned, 0010, 0018, 0019, and Fig. 2-4); 
performing a first process step of etching a first layer on the substrate, wherein, the first process step of etching, patterns the first layer to form a first patterned layer, the first patterned layer having a plurality of surfaces (where the IMD layer 42 is patterned by etching to have trenches and a via such that it will form a first patterned layer having a plurality of surfaces, 0019-0020 and Fig. 4); 
and performing the second process step that fills at least a portion of the first patterned layer with a conductive material (where the trenches and vias are filled with metallic or conductive material, 0022, 0024, 0031, and Fig. 8).
Lee teaches that the IMD layer 42 may be formed from the same candidate material for forming IMD layer 30, where IMD layer 30 is formed from a low-k dielectric material (0015 and 0018). They teach that the IMD layer 42 maybe formed by depositing a porogen containing dielectric material and then performing a curing process to drive out the porogen so as to form a porous IMD layer (0018). Therefore, IMD layer 42 is understood to be formed of materials including porous low-k dielectric materials. 

Cheung teaches a method of processing a substrate so as to extend a queue time between process steps (forming a protective layer over an outermost surface of a low k film to seal and/or protect the surface, where the layer protects against moisture absorption and extends the queue time for the substrate indefinitely, and where the protective layer is removed prior to subsequent processing of the substrate, 0007, 0028-0029, such that the queue time is extended between a first process of forming the low k film and a second process of the subsequent processing), the method comprising: 
providing a substrate having a first layer to be patterned and at least one underlying layer under the first layer (where the substrate includes a low k dielectric layer 108 that is etched so as to be patterned and a lining or barrier layer 106, 0017, 0018, and Fig. 1-2, such that the substrate has a first layer to be patterned and an underlying layer);
performing a first process step of etching the first layer on the substrate, wherein, the first processing step of etching, patterns the first layer to form a first patterned layer, the first patterned layer being sensitive to exposure to atmospheric conditions, the first patterned layer having a plurality surfaces (where the substrate has a low k dielectric material that absorbs moisture which is undesirable, 0008 and 0015, indicating that the low k layer is sensitive to exposure to atmospheric conditions, i.e. moisture in the atmosphere, where the low k layer undergoes via and trench masking and etching steps, 0018 and Fig. 1B, such that the low k layer will be patterned to have a plurality of surfaces that are exposed, such that after performing the etching step the first layer is patterned, i.e. the first processing step of etching results in the patterned layer); 

removing the layer (0029).
Cheung teaches removing the layer by etching (0029). They teach that the protective layer seals and/or protects the surface of the low k film from moisture absorption (0007). Therefore, Cheung provides a method of extending a queue time between a first step of etching a low-k layer and a subsequent step where they indicate that low-k materials are sensitive to atmospheric conditions. 
Shirato teaches a resist underlayer film forming composition that has a thermal decomposition step and is suitable for manufacturing integrated circuit elements (0001). They teach that when removing a film from a low-k dielectric layer by ashing using an oxygen plasma or the like, there is a possibility that damage is caused to the underlying layer (0003-0004). They teach that the composition for forming the resist underlayer film contains an organic polymer and an organic solvent, wherein the weight 
From the teachings of Cheung and Shirato, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Lee to have used a coating material such as polyurea as a the moisture barrier film to seal the low k dielectric and increase queue time because Cheung indicates that low-k layers are sensitive to moisture in the atmosphere and applying a barrier layer helps to extend the queue time between etching and a subsequent processing step by protecting the low-k layer from atmospheric conditions and Shirato teaches a layer forming material that covers a low k layer and can 
Therefore, in the process of Lee in view of Cheung and Shirato, the polyurea thermal decomposition material will be formed over the trenches and vias formed in the first patterned layer such that it will occupy at least a portion of the trenches and vias and after removing the thermal decomposition material, the second process step will fill at least a portion of the first patterned layer previously occupied by the thermal decomposition material with a conductive material, i.e. by filling the trenches and vias that were previously filled at least partially with the thermal decomposition material, i.e. where the thermal decomposition material covered the exposed portions of the trenches and vias. 
Regarding claim 2, Lee in view of Cheung and Shirato suggest the limitations of instant claim 1. Lee further teaches that the first patterned layer (i.e. IMD layer 42) comprises a low-k dielectric, i.e. the same type of material used for the IMD layer 30, which is a low-k dielectric, where the layer can be porous (0015 and 0018). 
Regarding claim 3, Lee in view of Cheung and Shirato suggest the limitations of instant claim 2. Lee further teaches that at least one trench and at least one via are formed in the first patterned layer by etching (0019-0020 and Fig. 4). As discussed above for claim 1, Cheung and Shirato provide the suggestion of applying the thermal decomposition material over the low-k layer after etching such that the thermal decomposition material will be formed so as to cover the at least one trench and at least one via to protect the low-k layer.
Regarding claim 6, Lee in view of Cheung and Shirato suggest the limitations of instant claim 2. Shirato further teaches removing the resist underlayer, i.e. the polyurea material, by heating from 350°C to 500°C (0063), such that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have heated the polyurea thermal decomposition material in the range suggested by Shirato with the expectation of successfully removing the material without damaging the underlying low-k layer. Therefore, Lee in view of Cheung and Shirato suggest heating the thermal decomposition material using a temperature range overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). As noted by the instant specification at paragraph 0034, polyurea has depolymerizability and characteristics that it can be removed by thermal treatment of 
Regarding claim 8, Lee in view of Cheung and Shirato suggest the limitations of instant claim 1. As discussed above for claim 1, Shirato suggests using a polyurea resist underlayer material as the thermal decomposition material (0034), i.e. a urea resin such that it is understood to be a urea binding resin. 
Regarding claim 12, as discussed above for claim 1, Lee in view of Cheung and Shirato provide the process of claim 1. Claim 12 differs from claim 1 in that the protective layer is applied without exposing the exposed surface to atmosphere. As to this feature, as discussed above for claim 1, Cheung and Shirato suggest forming the polyurea thermal decomposition material onto the low-k layer to act as a barrier to protect the low-k layer for moisture in the atmosphere. Since Cheung indicates that it is desirable to prevent the low k film from adsorbing moisture from the atmosphere (0007 and 0015), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied the thermal decomposition material to the low k layer without the low k layer being contacted with the atmosphere because it will prevent the low-k layer from adsorbing moisture from the atmosphere to help protect the low-k layer prior to being coated with the protective polyurea material.  
Regarding claim 17, Lee in view of Cheung and Shirato suggest the limitations of instant claim 12. Shirato further teaches removing the resist underlayer, i.e. the prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). As noted by the instant specification at paragraph 0034, polyurea has depolymerizability and characteristics that it can be removed by thermal treatment of less than 400°C, indicating that the heat treatment of Lee in view of Cheung and Shirato will remove the polyurea material and depolymerize it. Further, as evidenced by Hatanaka, the depolymerization temperature of polyurea is 260°C (0068), indicating that the heat treating process will also depolymerize the polyurea since it is above the depolymerization temperature.
Regarding claim 18, Lee in view of Cheung and Shirato suggest the limitations of instant claim 12. As discussed above for claim 1, Shirato suggests using the polyurea resist underlayer material as the thermal decomposition material (0034), i.e. a urea resin such that it is understood to be a urea binding resin. 
Regarding claims 21 and 22, Lee in view of Cheung and Shirato suggest the limitations of instant claim 1. Lee further teaches that there is at least one underlying layer and a substrate under the first layer, i.e. substrate 20 and underlying layers 40, 30, 26, 24, etc. (0010, 0012-0018, and Fig. 4). Lee teaches that the etching process exposes 
As discussed above, Lee in view of Cheung and Shirato suggest coating the patterned layer with polyurea to protect the low-k layer from atmospheric conditions. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the sacrificial fill material so that it fills the trenches and vias so as to cover the conductor of the underlying layer because Cheung indicates it is desirable to cover a low-k layer to protect from atmospheric conditions, it will not require a step of masking the conductor to prevent coating onto the metal regions, and further because it will also help to protect the conductor material from atmospheric conditions so as to prevent or reduce oxidation. Therefore, in the process of Lee in view of Cheung and Shirato the thermal decomposition material is deposited onto the exposed conductors of the underlying layer. 
Regarding claims 23 and 24, Lee in view of Cheung and Shirato suggest the limitations of instant claim 12. Lee further teaches that at least one trench and at least one via are formed in the first patterned layer by etching (0019-0020 and Fig. 4). As discussed above for claims 1 and 12, Cheung and Shirato provide the suggestion of applying the thermal decomposition material over the low-k layer after etching such that 
Regarding claim 26, Lee in view of Cheung and Shirato suggest the limitations of instant claim 12. Lee further teaches that there is at least one underlying layer and a substrate under the first layer, i.e. substrate 20 and underlying layers 40, 30, 26, 24, etc. (0010, 0012-0018, and Fig. 4). Lee teaches that the first layer (IMD layer 42) is a low-k layer that may be formed of an oxygen-containing and/or carbon-containing dielectric material, black diamond, HSQ, MSQ, or the like, or it could be a porous material (0018 and Fig. 4). They teach that the underlying layer 30 is also formed from a low-k dielectric that includes materials such as black diamond, an oxygen-containing and/or carbon containing low-k dielectric material, HSQ, MSQ, or the like (0015 and Fig. 4). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the underlying low-k layer and the first low-k layer can be formed from different materials because any of the listed low-k dielectric materials are suitable such that the underlying layer could be HSQ and the first patterned layer could be MSQ or a porous layer formed from a material other than HSQ. 
Regarding claim 27, Lee in view of Cheung and Shirato suggest the limitations of instant claim 12. Lee further teaches that there is at least one underlying layer and a substrate under the first layer, i.e. substrate 20 and underlying layers 40, 30, 26, 24, etc. (0010, 0012-0018, and Fig. 4). Lee teaches that the first layer, IMD layer 42, is a low-k dielectric and the underlying layer includes a conductor, i.e. conductive lines 32, copper-containing material 36, and metal cap 38, and a low-k dielectric, i.e. IMD layer 30 (0015-0018, and Fig. 4). They teach that after etching, a portion of the underlying layer 
Regarding claim 31, Lee in view of Cheung and Shirato suggest the limitations of instant claim 1. As discussed above for claim 1, Cheung and Shirato suggest forming the polyurea thermal decomposition material onto the low-k layer to act as a barrier to protect the low-k layer for moisture in the atmosphere. Since Cheung indicates that it is desirable to prevent the low k film from adsorbing moisture from the atmosphere (0007 and 0015), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied the thermal decomposition material to the low k layer without the low k layer being contacted with the atmosphere because it will prevent the low-k layer from adsorbing moisture from the atmosphere to help protect the low-k layer prior to being coated with the protective polyurea material.  
Regarding claim 32, Lee in view of Cheung and Shirato suggest the limitations of instant claim 12. As discussed above for claim 1, Shirato provides the suggestion of 
Regarding claim 33, Lee in view of Cheung and Shirato suggest the limitations of instant claim 12. Lee further teaches that there is at least one underlying layer and a substrate under the first layer, i.e. substrate 20 and underlying layers 40, 30, 26, 24, etc. (0010, 0012-0018, and Fig. 4). They teach that a metal hard mask is formed and patterned to define the patterns of trenches 46 and etching is performed to etch IMD layer 42 to form the trenches and extend the via opening down to the etch stop layer 40 (0019 and Fig. 4), such that the first layer that is patterned, i.e. IMD layer is above the etch stop layer. They teach that the etch stop is above an underlying IMD layer 30 (0018 and Fig. 4). They teach that conducive or metal lines 32 are formed in IMD 30 that include a copper-containing material and have metal cops over the metal lines (0016-0017 and Fig. 4), such that a conductor (conductive/metal lines and metal caps) are provided in at least a portion of the underlying layer that is below the etch stop layer and below the first layer. Therefore, Lee provides an underlying layer (IMD 30) and the substrate under the first layer (IMD layer 42), an etch stop layer 40 above the underlying layer, the first layer above the etch stop layer, and a conductor (conductive/metal lines and metal caps) in at least a portion of the underlying layer (Fig. 4).
Regarding claims 36 and 37, Lee in view of Cheung and Shirato suggest the limitations of instant claims 1 and 12. As discussed above for claim 1, Cheung suggests forming the protective layer to extend the queue time for the substrate indefinitely, whereas unprotected substrate are known to have a queue time of less than about 8 hours before corrosion damages the substrate to the point where device failures are like .

Claims 14-16, 21, 22, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Cheung and Shirato as applied to claims 1 and 12 above, and further in view of Lin, US 2008/0200034 A1.
Regarding claims 14 and 15, Lee in view of Cheung and Shirato suggest the limitations of instant claim 12. Lee further teaches forming trenches and vias where the formation processes include performing a photolithography process to etch the IMD layer to form initial via openings to an intermediate level between the top surface and the bottom surface of the IMD layer (0019 and Fig. 3). They teach that a metal hard mask is formed and patterned to define the patterns of trenches 46 and etching is performed to etch IMD layer 42 to form the trenches and extend the via opening down to the etch stop layer (0019 and Fig. 4). They teach forming interconnect structures of integrated circuits, where devices are interconnected through metal lines and vias formed in low-k layers (0001 and 0008), indicating that multiple vias are formed in such circuits to connected devices. They also teach forming multiple trenches (0019 and Fig. 4). From this, there will be multiple vias and trenches formed on the substrate. 
	They do not teach that the thermal decomposition material form a plurality of plugs within the first layer.
Lin teaches a method to fabricate interconnected structures that are part of integrated circuit and microelectronic devices by utilization of irradiation to remove and clean a sacrificial material used therein (abstract). They teach that using irradiation to remove the sacrificial material results in reduced damage to the interlayer dielectric layers that result in enhanced device performance and/or reliability (abstract). They teach applying the sacrificial fill material to an interconnect structure which may contain a pre-patterned topography where the sacrificial material maybe optionally 

Regarding claim 16, Lee in view of Cheung, Shirato, and Lin suggest the limitations of instant claim 15. Lee further teaches that the first patterned layer (IMD layer 42) comprises a low-k dielectric, i.e. the same type of material used for the IMD layer 30, which is a low-k dielectric, where the layer can be porous (0015 and 0018). Lin also teaches that the first layer is a low k layer (0011, 0012, 0037, and claim 1). 
Regarding claims 21, 22, and 27, Lee in view of Cheung and Shirato suggest the limitations of instant claims 1 and 12. Lee further teaches that there is at least one 
As discussed for claims 14 and 15 above, Lin provides the suggestion of applying a sacrificial fill material such as a polyurea material so that it fills trenches and vias as a plug material so as to fill topographical features. From the teachings of Lin, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Lee in view of Cheung and Shirato to have formed the protective material as plugs into the trenches and vias because Lin indicates it is desirable for a fill material such as a polyurea material to fill the topographical features on a substrate and further because it will provide the desired and predictable results of extending or relaxing the queue time between processing steps and also protect the conductor material from atmospheric conditions so as to prevent or reduce oxidation. Therefore, Lee in view of Cheung, Shirato and Lin suggest applying the thermal decomposition material so that it fills the trenches and vias as a plug such that it will also cover the conductor exposed during the patterning step.
Regarding claim 25, Lee in view of Cheung, Shirato, and Lin suggest the limitations of instant claim 16. Lee further teaches that there is at least one underlying .

Claims 12, 17, 18, 23, 24, 26, 27, 32, 33, and 37 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 2016/0118335 A1 in view of Cheung, US 2007/0254491 A1, Shirato, JP 2005-292528, Li, US 2007/0175858 A1, and Hatanaka, US 2009/0238968 A1.
	It is noted that the second inventor is used to reference US 2007/0175858 A1 to differentiate between Cheung references.
	Regarding claim 12, as discussed above for claim 1, Lee in view of Cheung and Shirato provide the process of claim 1. Claim 12 differs from claim 1 in that the protective layer is applied without exposing the exposed surface to atmosphere.
	Lee in view of Cheung and Shirato do not specifically teach that the protective layer is applied without exposing the exposed surface to atmosphere.
Li teaches method for post-etch deposition on a dielectric film where a substrate having a low-k dielectric layer disposed thereon is provided in an etch reactor, the low-k layer is etched, and a protection layer is formed on the etched low-k dielectric layer (abstract). They teach that the low k layer can absorb moisture when exposed to an ambient environment, causing the dielectric constant of the low-k material to undesirably increase (0008). They teach that the protection layer is formed on the surface of the etched low-k dielectric layer by flowing a process gas mixture into the reactor, such that the protection layer is formed in situ (0041 and 0048). Therefore, Li 
	Hatanaka teaches a method for producing a component for vacuum apparatus having an in internal flow patch by connecting the internal flow path to a vacuum pumping line, supplying a monomer vapor through the vacuum pumping line to the internal flow path, and forming a resin coating on the internal flow path (0019). They teach that a monomer vapor is contacted with the whole surface of the internal flow path of the component and is deposited thereon (0020). They teach that the resin coating can include a polyurea film (0024). Therefore, Hatanaka teaches depositing a polyurea film by vapor deposition.
	From the teachings of Li and Hatanaka, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Lee in view of Cheung and Shirato to have deposited a polyurea film onto the etched low-k layer in situ without exposing the low-k layer to atmosphere by vapor deposition in the reactor because Li indicates that a protective layer can be formed in a plasma reactor in situ by vapor deposition such that it will not be exposed to the atmosphere and Hatanaka indicates that polyurea can be deposited by vapor deposition such that it will be expected to provide the desired and predictable result of depositing the protective polyurea film on the low-k layer while preventing the low-k layer from adsorbing moisture from the atmosphere. 
Regarding claim 17, Lee in view of Cheung, Shirato, Li, and Hatanaka suggest the limitations of instant claim 12. Shirato further teaches removing the resist underlayer, i.e. the polyurea material, by heating from 350°C to 500°C (0063), such that prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). As noted by the instant specification at paragraph 0034, polyurea has depolymerizability and characteristics that it can be removed by thermal treatment of less than 400°C, indicating that the heat treatment of Lee in view of Cheung, Shirato, Li, and Hatanaka will remove the polyurea material and depolymerize it. Further, indicated by Hatanaka, the depolymerization temperature of polyurea is 260°C (0068), indicating that the heat treating process will also depolymerize the polyurea since it is above the depolymerization temperature.
Regarding claim 18, Lee in view of Cheung, Shirato, Li, and Hatanaka suggest the limitations of instant claim 12. As discussed above for claim 1, Shirato suggests using the polyurea resist underlayer material as the thermal decomposition material (0034), i.e. a urea resin such that it is understood to be a urea binding resin. 
Regarding claims 23 and 24, Lee in view of Cheung, Shirato, Li, and Hatanaka suggest the limitations of instant claim 12. Lee further teaches that at least one trench and at least one via are formed in the first patterned layer by etching (0019-0020 and Fig. 4). As discussed above for claims 1 and 12, Cheung and Shirato provide the suggestion of applying the thermal decomposition material over the low-k layer after 
Regarding claim 26, Lee in view of Cheung, Shirato, Li, and Hatanaka suggest the limitations of instant claim 12. Lee further teaches that there is at least one underlying layer and a substrate under the first layer, i.e. substrate 20 and underlying layers 40, 30, 26, 24, etc. (0010, 0012-0018, and Fig. 4). Lee teaches that the first layer (IMD layer 42) is a low-k layer that may be formed of an oxygen-containing and/or carbon-containing dielectric material, black diamond, HSQ, MSQ, or the like, or it could be a porous material (0018 and Fig. 4). They teach that the underlying layer 30 is also formed from a low-k dielectric that includes materials such as black diamond, an oxygen-containing and/or carbon containing low-k dielectric material, HSQ, MSQ, or the like (0015 and Fig. 4). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the underlying low-k layer and the first low-k layer can be formed from different materials because any of the listed low-k dielectric materials are suitable such that the underlying layer could be HSQ and the first patterned layer could be MSQ or a porous layer formed from a material other than HSQ. 
Regarding claim 27, Lee in view of Cheung, Shirato, Li, and Hatanaka suggest the limitations of instant claim 12. Lee further teaches that there is at least one underlying layer and a substrate under the first layer, i.e. substrate 20 and underlying layers 40, 30, 26, 24, etc. (0010, 0012-0018, and Fig. 4). Lee teaches that the first layer, IMD layer 42, is a low-k dielectric and the underlying layer includes a conductor, i.e. conductive lines 32, copper-containing material 36, and metal cap 38, and a low-k dielectric, i.e. IMD layer 30 (0015-0018, and Fig. 4). They teach that after etching, a 
Regarding claim 32, Lee in view of Cheung, Shirato, Li, and Hatanaka suggest the limitations of instant claim 12. As discussed above for claim 1, Shirato provides the suggestion of removing the thermal decomposition material by only applying thermal energy, i.e. by simple heat treatment (0011 and 0063).
Regarding claim 33, Lee in view of Cheung, Shirato, Li, and Hatanaka suggest the limitations of instant claim 12. Lee further teaches that there is at least one underlying layer and a substrate under the first layer, i.e. substrate 20 and underlying layers 40, 30, 26, 24, etc. (0010, 0012-0018, and Fig. 4). They teach that a metal hard mask is formed and patterned to define the patterns of trenches 46 and etching is performed to etch IMD layer 42 to form the trenches and extend the via opening down to the etch stop layer 40 (0019 and Fig. 4), such that the first layer that is patterned, i.e. IMD layer is above the etch stop layer. They teach that the etch stop is above an underlying IMD layer 30 (0018 and Fig. 4). They teach that conducive or metal lines 32 
Regarding claim 37, Lee in view of Cheung, Shirato, Li, and Hatanaka suggest the limitations of instant claim 12. As discussed above for claim 1, Cheung suggests forming the protective layer to extend the queue time for the substrate indefinitely, whereas unprotected substrate are known to have a queue time of less than about 8 hours before corrosion damages the substrate to the point where device failures are like (0028). They teach that after removal of the protective layer a barrier layer is deposited (0029), indicating that a subsequent processing step occurs after removing the protective layer (0029). They teach that after removal of the protective film, the underlying low k dielectric film may have lost carbon and be susceptible to moisture absorption such that the substrate is preferably kept under vacuum and away from moisture once the protective layer is stripped off until the next deposition process is conducted (0029). Therefore, Cheung teaches that once the protective layer is removed, the underlying low k layer will be susceptible to moisture where it is preferable to keep it under vacuum until the next deposition step, where unprotected substrate have a queue time of less than about 8 hours due to corrosion (moisture effects), indicating that some substrate are not kept under vacuum until subsequent processing since they are exposed .

Claims 14-16, 25, and 27 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Cheung, Shirato, Li, and Hatanaka as applied to claim 12 above, and further in view of Lin, US 2008/0200034 A1.
Regarding claims 14 and 15, Lee in view of Cheung, Shirato, Li, and Hatanaka suggest the limitations of instant claim 12. 
They do not teach that the protective material provides plugs.
As discussed above for claims 14 and 15, Lin provides the suggestion of using the protective layer for patterning as in the process of Lin where the queue time between application of the protective layer and the patterning process can be extended where a portion of the protective material is removed as in the process of Lin to provide plugs in 
Regarding claim 16, Lee in view of Cheung, Shirato, Li, Hatanaka, and Lin suggest the limitations of instant claim 15. Lee further teaches that the first patterned layer comprises a low-k dielectric, i.e. the same type of material used for the IMD layer 30, which is a low-k dielectric, where the layer can be porous (0015 and 0018). Lin also teaches that the first layer is a low k layer (0011, 0012, 0037, and claim 1). 
Regarding claim 25, Lee in view of Cheung, Shirato, Li, Hatanaka, and Lin suggest the limitations of instant claim 16. Lee further teaches that the underlying layer includes a low-k dielectric, i.e. IMD layer 30 is a low-k dielectric material (0015 and Fig. 4).
Regarding claim 27, Lee in view of Cheung, Shirato, Li, and Hatanaka suggest the limitations of instant claim 12. Lee further teaches that there is at least one underlying layer and a substrate under the first layer, i.e. substrate 20 and underlying layers 40, 30, 26, 24, etc. (0010, 0012-0018, and Fig. 4). Lee teaches that the etching 
As discussed for claims 14 and 15 above, Lin provides the suggestion of applying a sacrificial fill material such as a polyurea material so that it fills trenches and vias as a plug material so as to fill topographical features. From the teachings of Lin, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Lee in view of Cheung, Shirato, Li, and Hatanaka to have formed the protective material as plugs into the trenches and vias because Lin indicates it is desirable for a fill material such as a polyurea material to fill the topographical features on a substrate and further because it will provide the desired and predictable results of extending or relaxing the queue time between processing steps and also protect the conductor material from atmospheric conditions so as to prevent or reduce oxidation. Therefore, Lee in view of Cheung, Shirato, Li, Hatanaka, and Lin suggest applying the thermal decomposition material so that it fills the trenches and vias as a plug such that it will also cover the conductor exposed during the patterning step.

Claims 31 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Cheung and Shirato as applied to claim 1 above, and further in view of Li, US 2007/0175858 A1 and Hatanaka, US 2009/0238968 A1.
	It is noted that the second inventor is used to reference US 2007/0175858 A1 to differentiate between Cheung references.
	Regarding claim 31, Lee in view of Cheung and Shirato suggest the limitations of instant claim 1. As discussed above for claim 1, Cheung and Shirato suggest forming the polyuria thermal decomposition material onto the low-k layer to act as a barrier to protect the low-k layer for moisture in the atmosphere.
	They do not teach covering the plurality of surfaces with the thermal decomposition material without at least the portion of the plurality of surface being exposed to atmosphere.
	Li teaches method for post-etch deposition on a dielectric film where a substrate having a low-k dielectric layer disposed thereon is provided in an etch reactor, the low-k layer is etched, and a protection layer is formed on the etched low-k dielectric layer (abstract). They teach that the low k layer can absorb moisture when exposed to an ambient environment, causing the dielectric constant of the low-k material to undesirably increase (0008). They teach that the protection layer is formed on the surface of the etched low-k dielectric layer by flowing a process gas mixture into the reactor, such that the protection layer is formed in situ (0041 and 0048). Therefore, Li teaches depositing a protective layer onto an etched low-k layer in the same reactor, i.e. in situ, such that the low-k layer will not be exposed to the atmosphere between etching and applying the protective layer.
	Hatanaka teaches a method for producing a component for vacuum apparatus having an in internal flow patch by connecting the internal flow path to a vacuum 
	From the teachings of Li and Hatanaka, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Lee in view of Cheung and Shirato to have deposited a polyurea film onto the etched low-k layer in situ without exposing the low-k layer to atmosphere by vapor deposition in the reactor because Li indicates that a protective layer can be formed in a plasma reactor in situ by vapor deposition such that it will not be exposed to the atmosphere and Hatanaka indicates that polyurea can be deposited by vapor deposition such that it will be expected to provide the desired and predictable result of depositing the protective polyurea film on the low-k layer while preventing the low-k layer from adsorbing moisture from the atmosphere. 


Claims 19, 28, 29, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, US 2008/0200034 A1 in view of Cheung, US 2007/0254491 A1.
	Regarding claims 19 and 29, Lin teaches a method of substrate processing (a method of fabricating interconnect structures, abstract), the method comprising: 

removing a first portion of the thermal decomposition layer by etching (where a portion of the sacrificial material is removed by etching, 0030 and Fig. 6); and 
removing a second portion of the thermal decomposition layer by applying thermal energy to the thermal decomposition layer wherein the thermal energy heats the substrate to a temperature of 300 to 400 degrees C (where the remaining portion of the sacrificial material is removed by irradiation carried out at a temperature from 100°C to 425°C, 0031, 0033, and Fig. 7, such that thermal energy having a temperature overlapping the claimed range is applied when removing the remaining portion of the sacrificial material, i.e. thermal decomposition layer). 
While they do not specifically teach that the temperature of the substrate during irradiation is 100°C to 425°C, since the layers are on the substrate and the irradiation process is carried out at 100°C to 425°C, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have brought the substrate having the layers to be removed to such a temperature because it prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range suggested by Lin renders the range of instant claim 19 obvious.  
Lin further teaches that other processes known in the art may be used to generate the interconnect structure following dual damascene integration including metal plating, where the steps can be repeated to form a multilevel interconnect structure (0038), indicating the subsequent processing steps are performed.
	They do not teach that the process controls a queue time.
	Cheung teaches forming a protective layer on a low k dielectric material when forming a semiconductor stack (abstract). They teach that the protective layer is formed on the outermost surface of the low k film to seal and/or protect the surface of the film from moisture absorption (0007). They teach that after plasma etching the SiOH bonds of a low k layer attract water which is not desirable as it increases the dielectric constant of the layer (0015). They teach that potential sources of water include the processing atmosphere (0015). They teach that after plasma etching, a top portion of the low k film will become hydrophilic and will absorb moisture in subsequent processing steps, which is undesirable (0015). They teach that plasma etching is used to form trenches and vias in the low k layer (0018). They teach applying the protective layer onto the low k layer after forming the via and trench patterns (0021 and Fig. 1B). They teach that the layer protects the low k film against moisture absorption and corrosion and extend the queue 
	From the teachings of Cheung, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the sacrificial material layer of Lin to extend the queue time of the layer and to prevent damage to the pre-patterned low k layer because Cheung indicates that a protective layer that seals a surface of a low k layer protects the layer from moisture damage and increases the queue time such that the layer of Lin will also be expected to provide protection to the low-k layer since it covers/seals the low k layer. Therefore, since the sacrificial material of Lin in view Cheung protects the low k layer by covering it to extend the queue time. 
As discussed above, Cheung suggests forming the protective layer to extend the queue time for the substrate indefinitely, whereas unprotected substrate are known to have a queue time of less than about 8 hours before corrosion damages the substrate to the point where device failures are like (0028). They teach that after removal of the protective layer a barrier layer is deposited (0029), indicating that a subsequent processing step occurs after removing the protective layer (0029). They teach that after removal of the protective film, the underlying low k dielectric film may have lost carbon and be susceptible to moisture absorption such that the substrate is preferably kept under vacuum and away from moisture once the protective layer is stripped off until the next deposition process is conducted (0029). Therefore, Cheung teaches that once the protective layer is removed, the underlying low k layer will be susceptible to moisture 
	Regarding claim 28, Lin in view of Cheung suggest the limitations of instant claim 19. Lin further teaches that the interconnect structure is comprises of a porous low-k dielectric such that the patterned layer is a porous low-k layer (0037). 
Regarding claim 35, Lee in view of Cheung suggest the limitations of instant claim 19. As discussed above for claim 19, Cheung suggests forming the polyurea thermal decomposition material onto the low-k layer to act as a barrier to protect the low-k layer for moisture in the atmosphere. Since Cheung indicates that it is desirable to prevent the low k film from adsorbing moisture from the atmosphere (0007 and 0015), .  

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Cheung as applied to claim 19 above, and further in view of Pan, US 2015/0162282 A1.
	Regarding claim 30, Lin in view of Cheung suggest the limitations of instant claim 19. Lin is directed to methods of fabricating interconnect structures that are part of integrated circuits (0002). As discussed above for claim 19, Lin teaches that the sacrificial fill material facilitates the pattern transfer process by providing etch contrast during the dry etch processes (0030). Lin further teaches that for dual damascene integration the pre-patterned topography may correspond to the vias and the pattern formed with the sacrificial fill material present may correspond to line patterning, where the patterning process provides via patterns (0025 and Fig. 7).
	They do not teach that the substrate includes an underlying layer below the patterned low-k dielectric layer or that the subsequent processing step includes depositing a conductor in the via after the removing of the second portion of the thermal decomposition layer.
Pan teaches a dual damascene interconnect structure (0004, 0032, Fig. 2, and Fig. 4a-g). They teach forming a first dielectric layer, 404, on a substrate, where the first dielectric can be a porous low-k material layer (0023 and Fig. 4a). They teach forming a 
	From the teachings of Pan, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Lin in view of Cheung to have included on the substrate an underlying low-k layer where patterning the first low-k dielectric layer includes forming a via and exposing a portion of the underlying low-k layer through the via followed by applying the thermal decomposition material to the patterned low-k layer and the exposed portion of the underlying layer so as to protect both low-k layers and extend the queue time because Pan indicates that it is desirable to form such a structure, i.e. a via between a first and second low-k layer when forming interconnect structures having dual damascene structures. Further, since Pan also indicates it is desirable to form trenches and Lin teaches using the thermal decomposition material to facilitate pattern transfer, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have then removed a portion of the thermal decomposition material in patterning the trench structures in the first low-k . 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Cheung as applied to claim 19 above, and further in view of Shirato, JP 2005-292528 A.
The following citations to Shirato, JP 2005-292528 A are in reference to the machine translation provided by JPlat-Pat.
	Regarding claim 34, Lin in view of Cheung suggest the limitations of instant claim 19. As discussed above for claim 19, Lin suggests removing the second portion of the thermal decomposition layer by thermal energy with irradiation (0033). Lin teaches that the irradiation process may be carried out at a temperature from room temperature to 600°C (0033).
	They do not teach removing the second portion of the thermal decomposition layer using only thermal energy.

From the teachings of Shirato, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have . 

Claim 35 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Cheung as applied to claim 19 above, and further in view of Li, US 2007/0175858 A1 and Hatanaka, US 2009/0238968 A1.
	It is noted that the second inventor is used to reference US 2007/0175858 A1 to differentiate between Cheung references.
	Regarding claim 35, Lee in view of Cheung suggest the limitations of instant claim 19. As discussed above for claim 19, Cheung suggests forming the polyuria thermal decomposition material onto the low-k layer to act as a barrier to protect the low-k layer for moisture in the atmosphere.
	They do not teach covering the plurality of surfaces with the thermal decomposition material without at least the portion of the plurality of surface being exposed to atmosphere.
	Li teaches method for post-etch deposition on a dielectric film where a substrate having a low-k dielectric layer disposed thereon is provided in an etch reactor, the low-k layer is etched, and a protection layer is formed on the etched low-k dielectric layer (abstract). They teach that the low k layer can absorb moisture when exposed to an ambient environment, causing the dielectric constant of the low-k material to 
	Hatanaka teaches a method for producing a component for vacuum apparatus having an in internal flow patch by connecting the internal flow path to a vacuum pumping line, supplying a monomer vapor through the vacuum pumping line to the internal flow path, and forming a resin coating on the internal flow path (0019). They teach that a monomer vapor is contacted with the whole surface of the internal flow path of the component and is deposited thereon (0020). They teach that the resin coating can include a polyurea film (0024). Therefore, Hatanaka teaches depositing a polyurea film by vapor deposition.
	From the teachings of Li and Hatanaka, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Lee in view of Cheung to have deposited a polyurea film onto the etched low-k layer in situ without exposing the low-k layer to atmosphere by vapor deposition in the reactor because Li indicates that a protective layer can be formed in a plasma reactor in situ by vapor deposition such that it will not be exposed to the atmosphere and Hatanaka indicates that polyurea can be deposited by vapor deposition such that it will be expected to provide the desired and predictable result of depositing the protective polyurea film on the low-k layer while preventing the low-k layer from adsorbing moisture from the atmosphere. 



Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered. 
In light of the amendment to claims, the previous 112(b) rejection has been withdrawn.
In light of the amendment to claim 1 requiring that the thermal decomposition material is removed by thermal energy only, Applicant’s arguments are considered persuasive. Therefore, the rejection has been amended to use the reference of Shirato which suggests applying a polyurea film over a substrate, where the film can be removed by heating only. 
Regarding Applicant’s arguments over the amendment to claim 12, it is noted that Cheung teaches that the protective layer is applied to prevent the low-k layer from adsorbing moisture in the atmosphere, such that it is considered obvious to a person having ordinary skill in the art to have applied the protective layer onto the low k layer without it being exposed to the atmosphere to prevent the layer from adsorbing atmospheric moisture. However, an alternative rejection has been made with Li and Hatanaka where Li provides forming a protective layer over a low-k material in an etching chamber so as to be in situ via vapor deposition where Hatanaka indicates that polyurea can be formed on a substrate by vapor deposition. Therefore, the suggestion is provide the polyurea layer onto the low-k layer by vapor deposition in the plasma chamber so as to prevent exposure to the atmosphere and any moisture in the atmosphere. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718